Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been fully considered but are not persuasive.  Applicant argues that “none of the references nor the office action describe a way that the system described by Chen would be improved by combining with it the low pass filter described by An.” With all due respect, there is no requirement in demonstrating a case of obviousness that an improvement over the prior art be explicitly shown.  Generally, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the examiner believes that teaching, suggestion or motivation to combine the cited art has been adequately shown in the rejection, which discusses in very full and technical detail why and how a PHOSITA would combine the references.  For example, a PHOSITA would be motivated to combine the art as set forth in the rejection at least due in part to the fact that LFPS signaling/communication takes place at a lower frequency range (paragraph 25 of Chen) and therefore would have been passed through by the low pass filter disclosed in An; furthermore, it would have been obvious to a PHOSITA to situate the low pass filter at the beginning of the functional LFPS receiver chain. Please see rejection below for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0171607 A1 to Chen et al., in view of U.S. Patent No. 8,391,420 B1 to An et al.
As to claims 1, Chen discloses 
A device to implement transceiver to support asymmetrical full duplex communication across a connected medium, the device comprising: a transmission circuit to receive a transmission input and transmit the transmission input via a SuperSpeed data driver and a low frequency periodic signal (LFPS) transmitter over the connected medium (Fig. 2, “transmitter 216/220” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” [the recited “transmission circuit”] may be configured, by the components shown in 110, to transmit LFPS signaling and SuperSpeed signaling [see, e.g., paragraphs 37-38], teaching this limitation), 
where the connected medium is a single wire pair (Fig. 2, “receiver 214/222” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” may be configured, by the components shown in 110, to transmit LFPS signaling and SuperSpeed signaling [see, e.g., paragraphs 37-38], and where “receiver 214/222” may be configured to receive LFPS and SuperSpeed signaling, where “receiver 214/222” and “transmitter 216/220” are coupled to each other, at least via controller 212, thus teaching that the retimer 110 in which the “transmitter 216/220” and “receiver 214/222” are located implement a full-duplex communication over the medium which is link 106/106A/106B as shown in Fig. 1, where link 106/106A/106B is a “single wire pair” [see paragraphs 21-23, disclosing that this link 106 may be a physical cable comprised of one or more dedicated pairs of differential signaling conductors for transmission and reception …”; where LFPS is transmitted at a much lower frequency than SuperSpeed, teaching an embodiment of “asymmetrical”); and 
a receiver circuit coupled to the transmission circuit, the receiver circuit capable of receiving the received signal at an LFPS receiver (Fig. 2, “receiver 214/222” and Figs. 3A-C, paragraphs 24-27, 34-40, where “receiver 214/222” may be configured to receive LFPS and SuperSpeed signaling, where “receiver 214/222” and “transmitter 216/220” are coupled to each other, at least via controller 212), 
and where the receiver circuit includes no dedicated SuperSpeed receiver circuitry (Fig. 2, “receiver 214/222” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” may be configured, by the components shown in 110, to transmit LFPS signaling and SuperSpeed signaling [see, e.g., paragraphs 37-38], and where “receiver 214/222” may be configured to receive LFPS and SuperSpeed signaling, where the same “receiver 214/222” and “transmitter 216/220” components are configured to process/transmit/receive both LFPS and SuperSpeed data/signaling, depending on their presence on the medium, thus teaching the absence of “dedicated SuperSpeed receiver circuitry” since LFPS and SuperSpeed processing/transmission/reception are performed by sharing and using the same components 214/222/216/220).
Chen does not explicitly disclose the receiver circuit to filter a received signal from the connected medium through a low pass filter to an LFPS receiver, where the filter of the received signal is a first processing of the received signal in the receiver circuit.
An discloses the receiver circuit to filter a received signal from the connected medium through a low pass filter to an LFPS receiver, where the filter of the received signal is a first processing of the received signal in the receiver circuit (Figs. 4, 5, 6A, col. 5, line 35 – col. 7, line 44, disclosing situating a low pass filter 600 at the beginning of “LFPS detector 410”, which in reference to Figs. 4 and 5 teaches “where the filter of the received signal is a first processing of the received signal in the receiver circuit”; col. 1, line 5-col. 2, line 11, and Fig. 1, disclosing receiver circuit and LFPS receiver) 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of An discussed above, in conjunction with and to modify the teachings of Chen, to reject the limitations of this claim.  In particular, it would have been obvious to a PHOSITA that Chen’s teaching of “a receiver circuit coupled to transmission circuit, the receiver circuit capable of receiving the received signal at an LFPS receiver” would have been combinable with and/or may be modified by, An’s teaching above regarding filters so that such receiver circuit possessed the recited filter related features, to reject this claim.  This is at least in part because LFPS signaling/communication takes place at a lower frequency range (paragraph 25 of Chen) and therefore would have been passed through by the low pass filter disclosed in An; furthermore, it would have been obvious to a PHOSITA to situate the low pass filter at the beginning of the functional LFPS receiver chain, which is possible regardless of whether or not the LFPS and the SuperSpeed receive/transmit chains share any components since both LFPS receive/transmit chain and SuperSpeed receive/transmit chain are functionally distinct, as disclosed in Chen, thus rendering this modification possible. It is possible to situate a filter, e.g., a LPF, in the receive/transmit chain of LFPS since the LFPS chain is functionally distinct from the SuperSpeed receive/transmit chain, as disclosed in the reference Chen.  That the LFPS and SuperSpeed receive/transmit chains may share certain components, is not an impediment to the incorporation of a filter into those chains.  For example, as shown in Figs. 4/5 of An, the LFPS and SuperSpeed chains share the same original interface but are arranged with bypass circuitries to render them functionally distinct.  A filter could be operably situated in the respective chain in that arrangement, and in fact it is (see 600 in Fig. 6A), contrary to Applicant’s assertion that that would not be possible or would render the disclosure inoperable. The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing LFPS related control signaling. (Chen, paragraphs 1-7; An, cols. 1-2).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 6, Chen and An teach the method as in the parent claim 1. 
Chen discloses wherein the SuperSpeed data driver is a Universal Serial Bus (USB) SuperSpeed data driver.  (Fig. 2, “transmitter 216/220” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” may be configured, by the components shown in 110, to transmit SuperSpeed data/signaling; paragraphs 17-18: disclosing USB SuperSpeed protocol)
As to claim 7, Chen and An teach the method as in the parent claim 1. 
Chen discloses wherein the connected medium is a Universal Serial Bus cable.  (Figs. 1A, 1B, paragraphs 22, 23, disclosing USB cable)

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0171607 A1 to Chen et al., in view of U.S. Patent No. 8,391,420 B1 to An et al., further in view of U.S. Patent No. 9,215,113 B1 to Chen et al. (“Chen II”)
As to claims 2, Chen and An teach the method as in the parent claim 1. 
Chen II discloses a LFPS or LFPS based pulse width modulation messaging (LBPM) encoder coupled to the LFPS transmitter (col. 11, lines 44-47; col. 12, lines 34-37).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen II discussed above, in conjunction with and to modify the teachings of Chen and An, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing control signaling. (Chen, paragraphs 1-7; An, cols. 1-2; Chen II, cols. 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 3, Chen, Chen II and An teach the method as in the parent claim 2. 
Chen II discloses a LFPS or LBPM decoder coupled to the LFPS receiver. (col. 5, lines 59-61).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen II discussed above, in conjunction with and to modify the teachings of Chen and An, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing control signaling. (Chen, paragraphs 1-7; An, cols. 1-2; Chen II, cols. 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 4, Chen, Chen II and An teach the method as in the parent claim 3. 
Chen discloses a link training status and state machine coupled to the LFPS transmitter and the LFPS receiver (Fig. 2, “controller 112”, paragraph 33; also see Figs. 3A-C and paragraphs 34-40).
Chen does not appear to explicitly disclose LFPS/LBPM encoder coupled to the LFPS transmitter and the LFPS/LBPM decoder coupled to the LFPS receiver.
Chen II discloses LFPS/LBPM encoder coupled to the LFPS transmitter (col. 11, lines 44-47; col. 12, lines 34-37) and the LFPS/LBPM decoder coupled to the LFPS receiver (col. 5, lines 59-61).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen II discussed above, in conjunction with and to modify the teachings of Chen and An, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing control signaling. (Chen, paragraphs 1-7; An, cols. 1-2; Chen II, cols. 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0171607 A1 to Chen et al., in view of U.S. Patent No. 8,391,420 B1 to An et al., further in view of U.S. Patent Publication No. 2018/0300282 A1 to Vertenten.
As to claims 5, Chen and An teach the method as in the parent claim 1. 
Chen discloses a SuperSpeed data driver (Fig. 2, “transmitter 216/220” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” may be configured, by the components shown in 110, to transmit SuperSpeed data/signaling)
Chen does not appear to explicitly disclose wherein the transmission circuit receives the transmission input at a parallel in serial out converter that outputs a serial transmission input to the data driver. 
Vertenten discloses wherein the transmission circuit receives the transmission input at a parallel in serial out converter that outputs a serial transmission input to the data driver (Fig. 1, “parallel to serial 122”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Vertenten discussed above, in conjunction with and to modify the teachings of Chen, to reject the limitations of this claim, at least because the SuperSpeed data driver disclosed in Chen would correspond to the data driver disclosed in Vertenten, thus rendering the respective teachings combinable.  The suggestion/motivation would have been to improve the process of configuring USB communication channels. (Chen, paragraphs 1-7; An, cols. 1-2; Vertenten, paragraphs 1-16).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 8, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0171607 A1 to Chen et al., in view of U.S. Patent No. 8,391,420 B1 to An, et al., further in view of U.S. Patent Publication No. 2017/0118002 A1 to Kao.
As to claims 8, Chen discloses 
A device to implement a transceiver to support asymmetrical full duplex communication across a connected medium, the device comprising: a transmission circuit dedicated to receive a serial transmission input and transmit the serial transmission input via a low frequency periodic signal (LFPS) transmitter over the connected medium (Fig. 2, “transmitter 216/220” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” may be configured, by the components shown in 110, to transmit LFPS signaling, thus the portions of that circuitry that functionally implement LFPS transmission/reception would teaching the recited “transmission circuit dedicated to receive …”, by the BRI interpretation of the claim terms),
where the connected medium is a single wire pair (Fig. 2, “receiver 214/222” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” may be configured, by the components shown in 110, to transmit LFPS signaling and SuperSpeed signaling [see, e.g., paragraphs 37-38], and where “receiver 214/222” may be configured to receive LFPS and SuperSpeed signaling, where “receiver 214/222” and “transmitter 216/220” are coupled to each other, at least via controller 212, thus teaching that the retimer 110 in which the “transmitter 216/220” and “receiver 214/222” are located implement a full-duplex communication over the medium which is link 106/106A/106B as shown in Fig. 1, where link 106/106A/106B is a “single wire pair” [see paragraphs 21-23, disclosing that this link 106 may be a physical cable comprised of one or more dedicated pairs of differential signaling conductors for transmission and reception …”; where LFPS is transmitted at a much lower frequency than SuperSpeed, teaching an embodiment of “asymmetrical”),
and where the receiver circuit includes no dedicated SuperSpeed receiver circuitry (Fig. 2, “receiver 214/222” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” may be configured, by the components shown in 110, to transmit LFPS signaling and SuperSpeed signaling [see, e.g., paragraphs 37-38], and where “receiver 214/222” may be configured to receive LFPS and SuperSpeed signaling, where the same “receiver 214/222” and “transmitter 216/220” components are configured to process/transmit/receive both LFPS and SuperSpeed data/signaling, depending on their presence on the medium, thus teaching the absence of “dedicated SuperSpeed receiver circuitry” since LFPS and SuperSpeed processing/transmission/reception are performed by sharing and using the same components 214/222/216/220); and 
a receiver circuit coupled to the transmission circuit, the receiver circuit capable of receiving the received signal at an LFPS receiver and at a SuperSpeed receiver (Fig. 2, “receiver 214/222” and Figs. 3A-C, paragraphs 24-27, 34-40, where “receiver 214/222” may be configured to receive LFPS and SuperSpeed signaling, where “receiver 214/222” and “transmitter 216/220” are coupled to each other, at least via controller 212).
Chen does not explicitly disclose the receiver circuit to filter a received signal from the connected medium through a low pass filter to an LFPS receiver.
An discloses the receiver circuit to filter a received signal from the connected medium through a low pass filter to an LFPS receiver (Figs. 4, 5, 6A, col. 5, line 35 – col. 7, line 44, disclosing situating a low pass filter 600 at the beginning of “LFPS detector 410”, which in reference to Figs. 4 and 5 is “prior to other processing of the received signal in the receiver circuit”, teaching this limitation; col. 1, line 5-col. 2, line 11, and Fig. 1, disclosing receiver circuit and LFPS receiver);
USB 3.0 communications encompasses SuperSpeed signals (col. 6, line 64 – col. 7, line 6)
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of An discussed above, in conjunction with and to modify the teachings of Chen, to reject the limitations of this claim.  In particular, it would have been obvious to a PHOSITA that Chen’s teaching of “a receiver circuit coupled to the transmission circuit, the receiver circuit capable of receiving the received signal at an LFPS receiver and at a SuperSpeed receiver” would have been combinable with and/or may be modified by, An’s teaching above to reject the limitation “the receiver circuit to filter a received signal from the connected medium through a low pass filter to an LFPS receiver”.  This is at least in part because LFPS signaling/communication takes place at a lower frequency range (paragraph 25 of Chen) and therefore would have been passed through by the low pass filter disclosed in An; furthermore, it would have been obvious to a PHOSITA to situate the low pass filter at the beginning of the functional LFPS receiver chain, which is possible regardless of whether or not the LFPS and the SuperSpeed receive/transmit chains share any components since both LFPS receive/transmit chain and SuperSpeed receive/transmit chain are functionally distinct, as disclosed in Chen, thus rendering this modification possible. it is possible to situate a filter, e.g., a LPF, in the receive/transmit chain of LFPS since the LFPS chain is functionally distinct from the SuperSpeed receive/transmit chain, as disclosed in the reference Chen.  That the LFPS and SuperSpeed receive/transmit chains may share certain components, is not an impediment to the incorporation of a filter into those chains.  For example, as shown in Figs. 4/5 of An, the LFPS and SuperSpeed chains share the same original interface but are arranged with bypass circuitries to render them functionally distinct. A filter could be operably situated in the respective chain in that arrangement, and in fact it is (see 600 in Fig. 6A), contrary to Applicant’s assertion that that would not be possible or would render the disclosure inoperable. The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing LFPS related control signaling. (Chen, paragraphs 1-7; An, cols. 1-2).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Chen and An do not appear to explicitly disclose the receiver circuit to filter the received signal from the connected medium through a high pass filter to a SuperSpeed receiver.

Kao discloses the receiver circuit to filter the received signal from the connected medium through a high pass filter to a USB 3.0 receiver. (paragraphs 37 and 46: “the HPF sends higher frequency signals to the USB 3.0 communication interface)

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Kao discussed above, in conjunction with and to modify the teachings of An and Chen, to reject the limitations of this claim.  In particular, it would have been obvious to a PHOSITA that Chen’s teaching of “a receiver circuit coupled to the transmission circuit, the receiver circuit capable of receiving the received signal at an LFPS receiver and at a SuperSpeed receiver” and An’s teaching of SuperSpeed communications being encompassed in USB 3.0 standards, would have been combinable with and/or may be modified by, Kao’s teaching above to reject the limitation “the receiver circuit to filter the received signal from the connected medium through a high pass filter to a SuperSpeed receiver”.  It would have been obvious to a PHOSITA to situate the low pass filter at the beginning of the functional USB/SuperSpeed receiver chain disclosed in Chen, which is possible regardless of whether or not the LFPS and the SuperSpeed receive/transmit chains share any components since both LFPS receive/transmit chain and SuperSpeed receive/transmit chain are functionally distinct, as disclosed in Chen, thus rendering this modification possible. it is possible to situate a filter, e.g., a LPF, in the receive/transmit chain of LFPS since the LFPS chain is functionally distinct from the SuperSpeed receive/transmit chain, as disclosed in the reference Chen.  That the LFPS and SuperSpeed receive/transmit chains may share certain components, is not an impediment to the incorporation of a filter into those chains.  For example, as shown in Figs. 4/5 of An, the LFPS and SuperSpeed chains share the same original interface but are arranged with bypass circuitries to render them functionally distinct.  A filter could be situated in the respective chain in that arrangement, contrary to Applicant’s assertion that that would not be possible or would render the disclosure inoperable. The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing LFPS related control signaling. (Chen, paragraphs 1-7; An, cols. 1-2; Kao, paragraphs 1-16).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 13, Chen, An and Kao teach the method as in the parent claim 8. 
Chen discloses wherein the SuperSpeed data driver is a Universal Serial Bus (USB) SuperSpeed data driver.  (Fig. 2, “transmitter 216/220” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” may be configured, by the components shown in 110, to transmit SuperSpeed data/signaling; paragraphs 17-18: disclosing USB SuperSpeed protocol)
As to claims 14, Chen, An and Kao teach the method as in the parent claim 8. 
Chen discloses wherein the connected medium is a Universal Serial Bus cable.  (Figs. 1A, 1B, paragraphs 22, 23, disclosing USB cable)

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0171607 A1 to Chen et al., in view of U.S. Patent No. 8,391,420 B1 to An, et al. and U.S. Patent Publication No. 2017/0118002 A1 to Kao, further in view of U.S. Patent No. 9,215,113 B1 to Chen et al. (“Chen II”)
As to claims 9, Chen, An and Kao teach the method as in the parent claim 8. 
Chen II discloses a LFPS or LFPS based pulse width modulation messaging (LBPM) encoder coupled to the LFPS transmitter (col. 11, lines 44-47; col. 12, lines 34-37).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen II discussed above, in conjunction with and to modify the teachings of Chen, An and Kao, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing LFPS related control signaling. (Chen, paragraphs 1-7; An, cols. 1-2; Kao, paragraphs 1-16; Chen II, cols. 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 10, Chen, Chen II, An and Kao teach the method as in the parent claim 9. 
Chen II discloses a LFPS or LBPM decoder coupled to the LFPS receiver. (col. 5, lines 59-61).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen II discussed above, in conjunction with and to modify the teachings of Chen, An and Kao, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing LFPS related control signaling. (Chen, paragraphs 1-7; An, cols. 1-2; Kao, paragraphs 1-16; Chen II, cols. 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claims 11, Chen, Chen II, An and Kao teach the method as in the parent claim 10. 
Chen discloses a link training status and state machine coupled to the LFPS transmitter and the LFPS receiver (Fig. 2, “controller 112”, paragraph 33; also see Figs. 3A-C and paragraphs 34-40).
Chen does not appear to explicitly disclose LFPS/LBPM encoder coupled to the LFPS transmitter and the LFPS/LBPM decoder coupled to the LFPS receiver.
Chen II discloses LFPS/LBPM encoder coupled to the LFPS transmitter (col. 11, lines 44-47; col. 12, lines 34-37) and the LFPS/LBPM decoder coupled to the LFPS receiver (col. 5, lines 59-61).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Chen II discussed above, in conjunction with and to modify the teachings of Chen, An and Kao, to reject the limitations of this claim.  The cited references are in the same field of endeavor with regard to control signaling in USB communications. The suggestion/motivation would have been to improve the process of configuring USB communication channels utilizing LFPS related control signaling. (Chen, paragraphs 1-7; An, cols. 1-2; Kao, paragraphs 1-16; Chen II, cols. 1-4).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0171607 A1 to Chen et al., in view of U.S. Patent No. 8,391,420 B1 to An, et al., U.S. Patent Publication No. 2017/0118002 A1 to Kao, and U.S. Patent No. 9,215,113 B1 to Chen et al. (“Chen II”), further in view of U.S. Patent Publication No. 2018/0300282 A1 to Vertenten.
As to claims 12, Chen, Chen II, An and Kao teach the method as in the parent claim 9. 
Chen discloses a SuperSpeed data driver (Fig. 2, “transmitter 216/220” and Figs. 3A-C, paragraphs 24-27, 34-40, where “transmitter 216/220” may be configured, by the components shown in 110, to transmit SuperSpeed data/signaling)
Chen does not appear to explicitly disclose wherein the transmission circuit receives the transmission input at a parallel in serial out converter that outputs a serial transmission input to the data driver. 
Vertenten discloses wherein the transmission circuit receives the transmission input at a parallel in serial out converter that outputs a serial transmission input to the data driver (Fig. 1, “parallel to serial 122”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Vertenten discussed above, in conjunction with and to modify the teachings of Chen, to reject the limitations of this claim, at least because the SuperSpeed data driver disclosed in Chen would correspond to the data driver disclosed in Vertenten, thus rendering the respective teachings combinable.  The suggestion/motivation would have been to improve the process of configuring USB communication channels. (Chen, paragraphs 1-7; An, cols. 1-2; Kao, paragraphs 1-16; Chen II, cols. 1-4; Vertenten, paragraphs 1-16).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463